TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MEMPHIS
COURTNEY LEE, ) Docket No. 2020-08-0214
Employee, )
V. )
FEDERAL EXPRESS CORP., ) State File No. 109468-2019
Employer, )
And )
INDEMNITY INS. CO. OF NORTH ) Judge Deana Seymour
AMERICA, )
Carrier. )

 

EXPEDITED HEARING ORDER DENYING REQUESTED RELIEF

 

Courtney Lee claimed injuries to her neck and low back while pulling a box at
Federal Express. Federal Express authorized treatment with Dr. Frederick Wolf, who
concluded that her current symptoms were not related to the work incident.

At the expedited hearing, Ms. Lee testified that she never experienced the
symptoms she currently feels, and that “whatever is wrong with me happened at Fed
Ex.”' However, merely showing an incident occurred at work does not mean that incident
caused her current symptoms. Rather, the law requires Ms. Lee to present sufficient
medical evidence to prove the causal connection between her work incident and her
current symptoms. Because she has not done so, the Court denies her requests at this
time.

History of Claim

Ms. Lee testified that she injured her neck and low back after pulling a box at
work on November 2, 2019. Two days later, a nurse practitioner diagnosed neck and back

 

" Although Ms. Lee’s request for additional benefits is unclear, the dispute certification notice identified
medical and temporary disability benefits.
pain, muscle spasms, and a musculoskeletal strain.” Ms. Lee underwent conservative
treatment for several weeks. Because Ms. Lee complained of increasing symptoms, the
nurse practitioner referred her to an orthopedist. Federal Express offered a panel, and she
chose Dr. Wolf.

Dr. Wolf treated Ms. Lee’s complaints with medication, physical therapy, and
restricted duty. He ordered x-rays and MRIs, which were normal, except for an incidental
thyroid finding and pre-existing mild facet arthropathy. Dr. Wolf found nothing to
explain Ms. Lee’s complaints of arm and leg numbness. He returned her to full duty.

Ms. Lee next saw Dr. Wolf in January 2020: Ms. Lee told Dr. Wolf she reinjured
her back when she returned to work. He ordered an MRI of her pelvis and thoracic spine,
a repeat MRI of her lumbar spine, and an EMG nerve conduction study of both upper and
lower extremities. All test results were within normal limits. Dr. Wolf did not assign
restrictions.

Later in January, Dr. Wolf released Ms. Lee at maximum medical improvement
due to no objective work-related findings. He noted he had nothing further to offer.

Ms. Lee disagreed with Dr. Wolf’s conclusion and sought unauthorized treatment
for her ongoing symptoms. She now asks that Federal Express be ordered to provide
additional treatment. However, she did not request a return appointment with Dr. Wolf or
submit records from any of her unauthorized providers.

Federal Express does not dispute the work incident occurred but argues that Ms.
Lee’s current need for treatment does not relate to it. Federal Express relies on Dr. Wolf’s
conclusions that Ms. Lee reached maximum improvement and does not need additional
treatment. Federal Express further contends that it has provided Ms. Lee with all benefits
to which she is entitled.

Findings of Fact and Conclusions of Law

To obtain the requested relief, Ms. Lee must show that she is likely to prevail at a
hearing on the merits. Tenn. Code Ann. § 50-6-239(d)(1) (2020); McCord v. Advantage
Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Mar. 27, 2015).

Ms. Lee must prove that her current condition arose primarily from work.
Specifically, this means she must show “to a reasonable degree of medical certainty that
the [incident] contributed more than fifty percent (50%) in causing the .. . disablement or
need for medical treatment, considering all causes.” Tenn. Code Ann. § 50-6-102(14)(C).

 

* Although the parties did not submit a panel, they agreed that Federal Express paid for medical treatment
from November 4 to November 20.
Medical evidence is generally required to prove a causal relationship, “[e]xcept in the
most obvious, simple and routine cases.” Berdnik v. Fairfield Glade Com’ty Club, 2017
TN Wrk. Comp. App. Bd. LEXIS 32, at *10-11 (May 18, 2017). The Court finds Ms.
Lee’s alleged injury is not routine, and medical evidence is required to show a causal
relationship. Of import, Dr. Wolf’s opinion is presumed correct because Ms. Lee chose
him from a panel. Tenn. Code Ann. § 50-6-102(14)(E).

The Court found Ms. Lee sincere and considered her testimony. However, the
Court cannot order medical benefits based on her testimony alone, as the Court cannot
make independent medical determinations without expert medical proof. Zhompson vy.
Comcast Corp., 2018 TN Wrk. Comp. App. Bd. LEXIS 1, at *31 (Jan. 30, 2018). Ms.
Lee must present sufficient medical evidence that she is likely to prevail at trial regarding
entitlement to additional treatment. Arciga v. AtWork Pers. Servs., 2016 TN Wrk. Comp.
App. Bd. LEXIS 6, at *8-9 (Feb. 2, 2016). Ms. Lee did not present sufficient medical
proof, so she is unlikely to prevail at a hearing on the merits regarding her request for
additional medical treatment.

Turning now to Ms. Lee’s entitlement to temporary disability benefits, she must
show (1) total disability from working as the result of a compensable injury; (2) a causal
connection between the injury and the inability to work; and (3) the duration of the period
of disability. Shepherd v. Haren Constr. Co., Inc., 2016 TN Wrk. Comp. App. Bd.
LEXIS 15, at *13 (Mar. 30, 2016). Because Ms. Lee failed to show that her current
condition is work-related, she cannot meet the first or second factors above and is
unlikely to prevail at a hearing on her claim for temporary disability benefits at this time.

IT IS, THEREFORE, ORDERED as follows:

1. Ms. Lee’s requested relief is denied at this time.

2. This case is set for a Scheduling Hearing on April 19, 2021, at 9:30 a.m. Central.
You must call 615-532-9550 or toll-free at 866-943-0014 to participate. Failure to
call might result in a determination of the issues without your participation.

ENTERED February 23, 2021.

<

Sh ——

 

Judge Deana C. Seymour
Court of Workers’ Compensation Claims
APPENDIX

Technical Record
1. Petition for Benefit Determination
 

 

 

 

2. Dispute Certification Notice

3. Request for Expedited Hearing, along with Ms. Lee’s affidavit

4. Employer’s Pre-Hearing Statement

5. Employer’s Witness List

6. Employer’s Exhibit List

7. Employer’s Medical Record Designation

8. Notice of Filing of Employer’s Exhibits

9. Supplemental Notice of Filing of Employer’s Exhibits

Exhibits

1. Wage Statement

2. Medical records from DeSoto Family Medical

3. Medical records from OrthoSouth

4. Medical records from MidSouth Imaging and Bingham Nerve and Muscle

(Collective)
5. Emails between Ms. Lee and the adjuster regarding her choice of physicians
CERTIFICATE OF SERVICE
I certify that a copy of this Order was sent as indicated on February 23, 2021.
Name Certified | Via Via Service sent to:
Mail USPS _ | Email

Courtney Lee, x x Courtney Lee
Self-Represented 506 Yale Street
Employee Cleveland, MS 38732
Sean Antone Hunt, X | sean@thehuntfirm.com
Employer’s Attorney

 

 

 

 

 

 

{ ;
yt A Asn

LL
{AVM +
f cl}

//
i ft

 

l ff
Penny Shruta, Court Clerk
Court of Workers’ Compensation Claims

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within seven business days of the
date the expedited hearing order was filed. When filing the Notice of Appeal, you must
serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
conceming factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation
www.tn.gov/workforce/injuries-at-work/
wce.courtclerk@tn.gov | 1-800-332-2667

Docket No.:

State File No.:

Date of injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

0 Expedited Hearing Order filed on O Motion Order filed on

0 Compensation Order filed on C1 Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): fo Employer] ‘Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:
Attorney's Email: Phone:

 

 

 

Attorney's Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page lof 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): [| Employer [- ‘Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this

case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082